 



Exhibit 10.5
CHS Inc.
Deferred Compensation Plan
Master Plan Document
SECOND AMENDMENT
OF
CHS INC.
DEFERRED COMPENSATION PLAN
     WHEREAS, CHS Inc. (the “Company”) has heretofore established and maintains
a nonqualified deferred compensation plan which is embodied in a document
effective December 30, 2004 and entitled “CHS Inc. Deferred Compensation Plan,
Master Plan Document, as amended by one amendment (collectively, the “Plan
document”);
     WHEREAS, the Company has reserved to itself the power to make further
amendments of the Plan document;
     NOW, THEREFORE, the Plan document is hereby amended as follows:
1. CHANGE IN CONTROL BENEFIT. Effective July 1, 2006, the Section 5.1 of the
Plan document is amended to read in full as follows:

5.1.   Change in Control Benefit. The provisions of this Change in Control
Benefit Article, which are hereby implemented effective July 1, 2006, shall be
subject to such conditions and limitations as the Committee may prescribe from
time to time for administrative convenience and to comply with the provisions of
Code Section 409A. Each Participant, in connection the implementation of this
provision (or for any future Participant, in connection with his or her
commencement of participation in the Plan), shall irrevocably elect on an
Election Form whether to (i) receive a Change in Control Benefit upon the
occurrence of a Change in Control, which shall be equal to the Participant’s
vested Account Balance, calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee in its
sole discretion, or (ii) to have his or her Account Balance remain in the Plan
upon the occurrence of a Change in Control and to have his or her Account
Balance remain subject to the terms and conditions of the Plan. If a Participant
does not make any election with respect to the payment of the Change in Control
Benefit, then such Participant’s Account Balance shall remain in the Plan upon a
Change in Control and shall be subject to the terms and conditions of the Plan.

2. APPENDIX B – SUPPLEMENTAL SAVINGS PLAN ACCOUNTS. Effective July 1, 2006, the
Plan document is amended by the addition of the Appendix B attached hereto.
3. APPENDIX C – SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ACCOUNTS. Effective
July 1, 2006, the Plan document is amended by the addition of the Appendix C
attached hereto.

 



--------------------------------------------------------------------------------



 



CHS Inc.
Deferred Compensation Plan
Master Plan Document
CHS INC.
DEFERRED COMPENSATION PLAN
APPENDIX B
Supplemental Savings Plan Accounts

    Except where expressly defined in this Appendix, the capitalized terms used
herein shall have the same meanings as the same terms in the Plan document.  
1.1   History. Since January 1, 1999, the Company has sponsored the CHS Inc.
Supplemental Savings Plan (the “SSP”) for the purpose of allowing a select group
of management and highly compensated employees to voluntarily defer
compensation. The Company has determined to discontinue voluntary deferrals
under the SSP effective July 1, 2006.   1.2   Conversion of Account Balances.
Effective July 1, 2006, voluntary deferrals previously deferred pursuant to the
terms of the SSP shall become part of the Participant’s Deferral Account balance
under this Plan. Following the conversion, the Participant’s SSP Account shall
no longer be credited with interest income under the terms of the SSP, but shall
instead be credited or debited with earnings, gains or losses under one or more
Measurement Funds elected by the Participant, in accordance with Section 3.9 of
the Plan. Notwithstanding the foregoing, the following special rules shall
apply:

  (a)   Amounts deferred under the SSP pursuant to an election providing one or
more scheduled payments, all of which are to be paid in full no later than
December 31, 2008, shall not become part of the Plan, but shall instead continue
to be governed by the terms of the SSP until such amounts, and any earnings
thereon, are paid in full.     (b)   Amounts deferred under the SSP which are in
pay status as of July 1, 2006 but which are not scheduled to be paid in full on
or before December 31, 2008, shall become part of the Plan but shall be paid in
accordance with the schedule elected under the SSP. Unpaid amounts shall be
credited or debited with earnings, gains or losses in accordance with
Section 3.9 of the Plan.     (b)   Amounts deferred under the SSP by any SSP
Participant who is an employee of Cofina Financial, LLC as of July 1, 2006 shall
not become part of this Plan, but rather, shall become part of the Participant’s
Deferral Account balance under the Cofina Financial, LLC Deferred Compensation
Plan.

1.3   Payment Elections. With respect to each Participant in the SSP who first
becomes a Participant in this Plan when his or her SSP Account becomes part of
the Deferral Account balance under this Plan, on or prior to July 1, 2006, such
Participant must complete a Retirement Benefit election in accordance with
Article 6 and a Disability Benefit election in accordance with Article 8 (other
than with respect to benefits in pay status under Section 1.2(b) above). Such
Participant may also (but need not) irrevocably elect to receive a single lump
sum

B-1



--------------------------------------------------------------------------------



 



CHS Inc.
Deferred Compensation Plan
Master Plan Document
Change in Control Benefit upon the occurrence of a Change in Control in
accordance with Article 5 of the Plan. With respect to each Participant in the
SSP who is a Participant in this Plan when his or her SSP benefits become part
of the Deferral Account balance under this Plan, such Participant’s prior
payment elections with respect to the Participant’s Deferral Account shall apply
to the SSP benefits.

B-2



--------------------------------------------------------------------------------



 



CHS Inc.
Deferred Compensation Plan
Master Plan Document
CHS INC.
DEFERRED COMPENSATION PLAN
APPENDIX C
Supplemental Executive Retirement Plan Savings Accounts

    Except where expressly defined in this Appendix, the capitalized terms used
herein shall have the same meanings as the same terms in the Plan document.  
1.1   History. Since January 1, 1999, the Company has sponsored the CHS Inc.
Supplemental Executive Retirement Plan (the “SERP”) for the purpose of providing
deferred compensation to a select group of management and highly compensated
employees. The Company has determined, effective July 1, 2006, to discontinue
making restorative matching and non-elective credits to the Savings Plan
Accounts of Participants under Section 4.3 of the SERP.   1.2   Conversion of
Account Balances. Effective July 1, 2006, a Participant’s Savings Plan Account
under the SERP, if any, shall become part of the Participant’s Company
Contribution Account balance under this Plan. Following the conversion, the
Participant’s SERP Savings Plan Account shall no longer be credited with
interest income under the terms of the SERP, but shall instead be credited or
debited with earnings, gains or losses under one or more Measurement Funds
elected by the Participant, in accordance with Section 3.9 of the Plan.   1.3  
Payment Elections. With respect to each Participant in the SERP who first
becomes a Participant in this Plan when his or her SERP Savings Plan Account
becomes part of the Company Contribution Account balance under this Plan, on or
prior to July 1, 2006, such Participant must complete a Retirement Benefit
election in accordance with Article 6, a Disability Benefit election in
accordance with Article 8. Such Participant may also (but need not) irrevocably
elect to receive a single lump sum Change in Control Benefit upon the occurrence
of a Change in Control in accordance with Article 5 of the Plan. With respect to
each Participant in the SERP who is a Participant in this Plan when his or her
SERP Savings Plan Account becomes part of the Company Contribution Account
balance under this Plan, such Participant’s prior payment elections with respect
to the Participant’s Company Contribution Account shall apply to the SERP
Savings Plan Accounts.   1.4   Company Contribution Amount. In addition to such
Company Contribution Amounts as may be made under Section 3.5 of the Plan, for
each Plan Year, the Company Contribution Account of each Participant who
qualifies as an Active Participant under the SERP shall be credited with a
Company Contribution Amount determined under this Section 1.4. Such Company
Contribution Amount for any Plan Year shall be the difference, if any, between:

  (a)   the amount of the Active Participant’s “discretionary contribution”
which would have been credited under the CHS Inc. Savings Plan for the Plan Year
if: (i) the limitations on benefits imposed by Sections 401(a)(17) and 415 of
the Code were disregarded; and

C-1



--------------------------------------------------------------------------------



 



CHS Inc.
Deferred Compensation Plan
Master Plan Document

      (ii) compensation deferred upon the election of the Participant under this
Plan were taken into account as includible compensation under the Savings Plan
(except that amounts deferred or paid under any mandatory deferral portion of
any long-term incentive compensation program maintained by the Company or any
Employer shall be disregarded for this purpose); and     (b)   the actual amount
of discretionary contribution that is allocated on behalf of such Participant
under the provisions of the Savings Plan for such Plan Year

1.5   Company Restoration Matching Amounts. In addition to such Company
Restoration Matching Amounts as may be made under Section 3.6 of the Plan, for
each Plan Year, the Company Restoration Matching Account of each Participant who
qualifies as an Active Participant under the SERP shall be credited with a
Company Restoration Matching Amount in determined under this Section 1.5. Such
Company Restoration Matching Amount for any Plan Year shall be the difference,
if any, between:

  (a)   the amount of the Active Participant’s “matching contribution” which
would have been credited under the CHS Inc. Savings Plan for the Plan Year if:
(i) the limitations on benefits imposed by Sections 401(a)(17), 402(g) and 415
of the Code were disregarded; (ii) compensation deferred upon the election of
the Participant under this Plan were taken into account as includible
compensation under the Savings Plan (except that amounts deferred or paid under
any mandatory deferral portion of any long-term incentive compensation program
maintained by the Company or any Employer shall be disregarded for this
purpose); and (iii) for such Plan Year, the Participant made a “before tax
contribution” (as defined in the Savings Plan) of the lesser of: (A) six percent
(6%) of the Participant’s includible compensation as revised under (i) and (ii)
above, or (B) the maximum before-tax contribution, stated as a percentage of
such compensation, which is permitted under the Savings Plan to be made by such
Participant for that Plan Year, and     (b)   the actual amount of matching
contribution that is allocated on behalf of such Participant under the
provisions of the Savings Plan for such Plan Year (not in excess of the maximum
dollar limit in effect for such Plan Year under Section 402(g) of the Code).

IN WITNESS WHEREOF, CHS Inc. has caused its name to be hereunto subscribed on
this 30th day of May, 2006.

                      CHS INC.    
 
               
 
  By   /s/ John D. Johnson                  
 
               
 
      Its   President and Chief Executive Officer    
 
         
 
   

C-2